     Case: 1:18-cv-06430 Document #: 41 Filed: 01/22/20 Page 1 of 1 PageID #:135

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Malibu Media, LLC
                                    Plaintiff,
v.                                                     Case No.: 1:18−cv−06430
                                                       Honorable Steven C. Seeger
Arturo Chavarria, Jr, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 22, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: Motion hearing held on
January 22, 2020. The Court discussed Plaintiff's Attorney's motion to withdraw. (Dckt.
No. [38]) Malibu Media, LLC is an entity and thus needs to participate through counsel,
or not at all. The Court will hold off on issuing a ruling on the motion to withdraw until
Plaintiff Malibu Media, LLC has retained new counsel. Plaintiff has until February 16,
2020 to retain new counsel. If no appearance is filed on the docket, the Court may dismiss
this case for want of prosecution. By January 29, 2020, plaintiff's counsel must file on the
Court's docket contact information for Malibu Media, LLC, including the name of a
specific person who will serve as the point of contact, address, telephone number, and
email address. The status hearing previously set for February 18, 2020 (Dckt. No. [37])
remains in place. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
